                                                                   Case 2:19-bk-24804-VZ             Doc 362 Filed 02/24/20 Entered 02/24/20 10:42:01                             Desc
                                                                                                      Main Document     Page 1 of 6


                                                                   1   Richard M. Pachulski (CA Bar No. 90073)
                                                                       Jeffrey W. Dulberg (CA Bar No. 181200)
                                                                   2   Malhar S. Pagay (CA Bar No. 189289)
                                                                       PACHULSKI STANG ZIEHL & JONES LLP
                                                                   3   10100 Santa Monica Blvd., 13th Floor
                                                                       Los Angeles, California 90067
                                                                   4   Telephone: 310/277-6910
                                                                       Facsimile: 310/201-0760
                                                                   5   E-mail: rpachulski@pszjlaw.com
                                                                                jdulberg@pszjlaw.com
                                                                   6            mpagay@pszjlaw.com

                                                                   7   [Proposed] Attorneys for Debtor and Debtor in Possession

                                                                   8                                   UNITED STATES BANKRUPTCY COURT

                                                                   9                                    CENTRAL DISTRICT OF CALIFORNIA

                                                                  10                                              LOS ANGELES DIVISION

                                                                  11   In re:                                                        Case No.: 2:19-bk-24804-VZ
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   YUETING JIA,1
                                                                                                                                     Chapter 11
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                       Debtor.
                                           ATTORNEYS AT LAW




                                                                                                                                     DECLARATION OF ROBERT MOON IN
                                                                  14                                                                 SUPPORT OF DEBTOR’S MOTION
                                                                                                                                     AUTHORIZING ROBERT MOON TO
                                                                  15                                                                 ACT AS FOREIGN REPRESENTATIVE
                                                                                                                                     PURSUANT TO SECTION 1505 OF THE
                                                                  16                                                                 BANKRUPTCY CODE

                                                                  17                                                                 [Relates to Docket No. 105]

                                                                  18
                                                                                                                                    Date:          February 25, 2020
                                                                  19                                                                Time:          11:00 a.m.
                                                                                                                                    Place:         Courtroom 1368
                                                                  20                                                                               Roybal Federal Building
                                                                                                                                                   255 E. Temple Street
                                                                  21                                                                               Los Angeles, California 90012
                                                                                                                                    Judge:         Hon. Vincent P. Zurzolo
                                                                  22

                                                                  23            I, Robert Moon, under penalty of perjury, declare as follows:

                                                                  24            1.       I am the managing member of PQBDN, the proposed foreign representative for the

                                                                  25   above-captioned debtor and debtor in possession (the “Debtor”). I submit this Supplemental

                                                                  26   Declaration (the “Declaration”) in further support of the Debtor’s Motion for an Order Authorizing

                                                                  27   Robert Moon to Act as Foreign Representative Pursuant to Section 1505 of the Bankruptcy Code

                                                                  28   1
                                                                         The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing address is 91
                                                                       Marguerite Drive, Rancho Palos Verdes, CA 90275.

                                                                       DOCS_DE:227589.1 46353/002
                                                                   Case 2:19-bk-24804-VZ               Doc 362 Filed 02/24/20 Entered 02/24/20 10:42:01                           Desc
                                                                                                        Main Document     Page 2 of 6


                                                                   1   [Docket No. 105] (the “Motion”).2 Except as otherwise indicated, all statements in this Declaration

                                                                   2   are based upon my personal knowledge, my review of the Debtor’s books and records, relevant

                                                                   3   documents and other information prepared or collected by the Debtor, or my opinion based on my

                                                                   4   experience with the Debtor’s operations and financial condition. In making my statements based on

                                                                   5   my review of the Debtor’s books and records, relevant documents and other information prepared or

                                                                   6   collected by the Debtor, I have relied upon these employees accurately recording, preparing, or

                                                                   7   collecting such documentation and other information.

                                                                   8              2.       I have more than 25 years of financial consulting and management experience,

                                                                   9   including financial and operational restructuring, loan workouts, asset disposition, corporate,

                                                                  10   strategic, finance and M&A advisory, and business planning. I served as the chief restructuring

                                                                  11   officer (“CRO”) for Suntech Group which includes Suntech America, Inc., Case No. 15-10054
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   (KBO) pending in the Delaware Bankruptcy Court (“Suntech”) and currently serve as the Plan
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Administrator in the Suntech case. I continue to serve as the CRO of Suntech Power Holdings Co
                                           ATTORNEYS AT LAW




                                                                  14   Ltd (the ultimate parent company of the Suntech Group of companies). I have also been involved in

                                                                  15   a number of international insolvency proceedings. Prior to serving as Suntech’s CRO, I worked with

                                                                  16   various clients to provide financial and strategic advisory services. I also served as CRO for

                                                                  17   Advantage Rent-a-Car in its chapter 11 proceeding and I served as the chief financial officer for

                                                                  18   Global Lighting Technologies.

                                                                  19              3.       I have considerable experience working with senior management teams in the areas of

                                                                  20   financial and operational restructuring, loan workouts, insolvency recovery, asset disposition,

                                                                  21   business acquisition, and business planning. In my work in bankruptcy cases, I have created,

                                                                  22   directed and implemented insolvency recoveries, overseen restructurings, and overseen the

                                                                  23   Bankruptcy Code section 363 sale processes.

                                                                  24              4.       I hold an M.B.A. in Finance/Accounting from Columbia University Business School

                                                                  25   and a B.A. in Economics from Brigham Young University.

                                                                  26

                                                                  27

                                                                  28
                                                                       2
                                                                           Unless otherwise noted, capitalized terms used in this Declaration have the same meanings ascribed in the Motion.

                                                                       DOCS_DE:227589.1 46353/002                             2
                                                                   Case 2:19-bk-24804-VZ            Doc 362 Filed 02/24/20 Entered 02/24/20 10:42:01                 Desc
                                                                                                     Main Document     Page 3 of 6


                                                                   1           5.       I am qualified to act as foreign representative for activities needed to administer the

                                                                   2   Debtor’s assets in the British Virgin Islands (“BVI”) and the Cayman Islands on behalf of the estate

                                                                   3   as authorized under title 11, Chapter 15.

                                                                   4           6.       I understand that, absent further Order of the Court, my duties as foreign

                                                                   5   representative shall be limited to the BVI and the Cayman Islands.

                                                                   6           7.       The Consultancy Agreement shall be applicable to this Motion except that the

                                                                   7   relevant duties apply to me specifically and not to PQBDN, LLC.

                                                                   8           8.       I will carry out the duties under Clause 4.1(c) of the Consultancy Agreement in my

                                                                   9   capacity as manager of PQBDN, LLC, the financial advisor for the Debtor, and not in the capacity of

                                                                  10   CRO.

                                                                  11           9.       I understand and agree that Clauses 1.1, 5.1 and 7.6 of the Consultancy Agreement
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   are amended as agreed to in the Debtor’s Reply to the Amended Motion to Employ PQBDN, LLC as
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Financial Advisor [Docket No. 338].
                                           ATTORNEYS AT LAW




                                                                  14           10.      For purposes of my duties only under clause 4.1(c) of the Consultancy Agreement,

                                                                  15   the date of entry of this Order shall constitute the “Commencement Date” as defined in clause 1.

                                                                  16           11.      Based upon the foregoing, I believe that I am qualified to act as the Debtor’s foreign

                                                                  17   representative under Section 1505 of the Bankruptcy Code.

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       DOCS_DE:227589.1 46353/002                     3
Case 2:19-bk-24804-VZ   Doc 362 Filed 02/24/20 Entered 02/24/20 10:42:01   Desc
                         Main Document     Page 4 of 6




                 24




                                           4
            Case 2:19-bk-24804-VZ                 Doc 362 Filed 02/24/20 Entered 02/24/20 10:42:01                                       Desc
                                                   Main Document     Page 5 of 6

                                         PROOF OF SERVICE OF DOCUMENT
 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                           10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067

 A true and correct copy of the foregoing document entitled (specify): DECLARATION OF ROBERT MOON IN SUPPORT
 OF DEBTOR’S MOTION AUTHORIZING ROBERT MOON TO ACT AS FOREIGN REPRESENTATIVE PURSUANT TO
 SECTION 1505 OF THE BANKRUPTCY CODE will be served or was served (a) on the judge in chambers in the form and
 manner required by LBR 5005-2(d); and (b) in the manner stated below:

 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
 Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 February 24, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
 the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
 below:


                                                                                          Service information continued on attached page

 2. SERVED BY UNITED STATES MAIL:
 On (date) February 24, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy
 case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
 class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
 will be completed no later than 24 hours after the document is filed.


                                                                                          Service information continued on attached page

 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
 each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) February 24, 2020, I served the
 following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
 service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
 personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.


  VIA PERSONAL DELIVERY
  United States Bankruptcy Court
  Central District of California
  Attn: Hon. Vincent Zurzolo
  Edward R. Roybal Federal Bldg./Courthouse
  255 East Temple Street, Suite 1360
  Los Angeles, CA 90012

                                                                                          Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 February 24, 2020            Nancy H. Brown                                                  /s/ Nancy H. Brown
 Date                         Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:327335.1 46353/002
        Case 2:19-bk-24804-VZ                Doc 362 Filed 02/24/20 Entered 02/24/20 10:42:01                                       Desc
                                              Main Document     Page 6 of 6


SERVICE INFORMATION FOR CASE NO. 2:19-bk-24804-VZ
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

        Tanya Behnam tbehnam@polsinelli.com, tanyabehnam@gmail.com
        Jerrold L Bregman ecf@bg.law, jbregman@bg.law
        Jeffrey W Dulberg jdulberg@pszjlaw.com
        Stephen D Finestone sfinestone@fhlawllp.com
        Alexandra N Krasovec krasovec.alexandra@dorsey.com, claridge.vanessa@dorsey.com
        Ben H Logan blogan@omm.com
        David W. Meadows david@davidwmeadowslaw.com
        Kelly L Morrison kelly.l.morrison@usdoj.gov
        Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
        Christopher E Prince cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com
        Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
        Benjamin Taylor btaylor@taylorlawfirmpc.com
        United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
        Emily Young pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com




    This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                            F 9013-3.1.PROOF.SERVICE
DOCS_LA:327335.1 46353/002
